Citation Nr: 0413145	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the right thigh, moderately severe 
disability of Muscle Groups XIII and XIV, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the left hand with arthritis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
left wrist, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.

The Board notes that at his hearing before the Board in April 
2003, the veteran raised the issues of entitlement to a total 
rating based on individual unemployability, and entitlement 
to secondary service connection for a back disability.  
Neither of these claims is before the Board on appeal and 
they are referred to the RO for appropriate consideration.

A review of the claims folder reveals that additional 
development is required for all issues here on appeal.  
Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




REMAND

The evidence of record shows that in September 2001, the 
veteran requested an increase in the disability evaluation of 
each of his service-connected disabilities.  He underwent VA 
examination in October 2001 and the examiner opined that the 
residuals of the veteran's right thigh gunshot wound coupled 
with the traumatic arthritis in his right knee rendered him 
unable to ambulate without the assistance of a walker.  The 
examiner also commented on the veteran's severe arthritis of 
both wrists limiting his ability to use a walker.  The 
examination report also contains range of motion and muscle 
strength findings.

Treatment records dated through December 2002 have been 
obtained.  They reflect periodic treatment for left hand and 
right leg complaints.  The veteran also received treatment 
for carpal tunnel syndrome of the left wrist as well as 
arthritis of the hands, wrists and knees.  The majority of 
his treatment records reflect treatment for coronary artery 
disease.

In April 2003, the veteran testified before the Board via 
video conference that he had undergone electromyogram studies 
of his left hand one week prior to the hearing as a result of 
numbness followed by severe pain in his left hand and 
fingers.  The veteran also testified that his right knee had 
been giving way periodically, that he underwent all treatment 
at the VA Medical Center, and that he believed his service-
connected disabilities hindered his ability to work.

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Given the evidence as outlined above, the Board finds that 
additional medical evidence is required in order to determine 
the present level of disability for each of the veteran's 
service-connected disabilities.  Specifically, current 
treatment records must be obtained, and new examinations are 
warranted as the veteran maintains that subsequent to the 
RO's last request for treatment records his disabilities have 
increased in severity.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should obtain all VA treatment 
records dated from December 2002 forward, 
including the electromyogram (EMG) study 
performed in March 2003.  All records 
should be associated with the veteran's 
claims folder.

2.  Following receipt of the veteran's 
treatment records, the RO should schedule 
the veteran for a VA examination to 
determine the severity of both 
disabilities of the right lower 
extremity, as well as the left hand and 
the left wrist.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail. 

A) With regard to the veteran's gunshot 
wound residuals, the examiner or 
examiners should specifically identify 
the limitation of activity imposed by his 
gunshot wound residuals; and any 
associated pain with a full description 
of the effect of the disability upon his 
ordinary and vocational activities.  The 
path of each gunshot wound should be 
described.  The examiner or examiners 
should grade strength of the affected 
muscle groups, and render an opinion on 
the extent, if any, of any fatigue, 
weakness, functional impairment, impaired 
coordination, or pain in the affected 
joints due to repeated use or flare-ups, 
and should portray these factors in terms 
of any additional loss in range of 
motion.  If the examiner(s) is/are unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact should be so 
stated.  Send the claims folder to the 
examiner or examiners for review.  

B) With regard to the veteran's arthritis 
of the left wrist, and arthritis of the 
right knee, in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also cover any 
weakened movement in the veteran's right 
knee, including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  All 
clinical findings and opinions, and the 
bases therefore, should be set forth in a 
detailed report.  If the veteran does not 
have pain or any of the other factors, 
that fact should be noted in the file.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
schedule examinations and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2003). 

4.  When the development requested has 
been completed, the appeal should again 
be reviewed by the RO.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




